Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 4/13/2021, Applicant has amended Claims 1-15, and added new claims, Claims 16-21.  
Claims 14-15 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Claims 1-13, 16-21 are under consideration. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2021 was filed after the mailing date of the non-final Office action on 12/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Withdrawn Claim Objections
	The objection to Claims 1 and 6 have been withdrawn due to Applicant’s amendment.


Withdrawn 35 USC § 112
The prior rejection of Claims 5 and 6 under 35 U.S.C. § 112(b) pre-AIA  2nd paragraph as being indefinite is withdrawn in light of Applicant’s amendments of instant claims to describe the number of cells.

Withdrawn 35 USC § 102 
The prior rejection of Claims 5 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Mujacic et al., (US 2020/0384025, filed 12/07/2018, with priority to provisional 62/774,855 filed 12/03/2018, provisional 62/774,165 filed 11/30/2018, 62/754,564 filed 11/01/2018, 62/740,903 filed 10/03/2018, 62/721,604 filed 8/22/2018, 62/716,971 filed 8/09/2018, 62/614,965 filed 1/08/2018, 62/596,774 filed 12/08/2017) is withdrawn in light of Applicant’s amendment of Claims 5 and 6 to limit the number of cells expressing the co-stimulatory factor after the expansion step (c) to 1 x 106 (a per claim 5) or at least 90% (as per claim 6), which are limitations Mujacic does not anticipate.

Maintained Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 7, 9-13, 16, 18, 20 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mujacic et al., (US 2020/0384025, filed 12/07/2018, with priority to provisional 62/774,855 filed 12/03/2018, provisional 62/774,165 filed 11/30/2018, 62/754,564 filed 11/01/2018, 62/740,903 filed 10/03/2018, 62/721,604 filed 8/22/2018, 62/716,971 filed 8/09/2018, 62/614,965 filed 1/08/2018, 62/596,774 filed 12/08/2017, prior art of record)

With respect to claims 1, 10, and 12, Mujacic teaches a method of producing a cancer treatment composition of cancer antigen specific CD8+ T cells comprising the following steps:
activating CD8+ T cells from PBMCs comprising cancer antigen-specific CD8+ T cells derived from a cancer patient (i.e., multiple myeloma) (Example 1, p. 266-267, [0787-0788], but see also variations in Examples 6-12, e.g., [0835-0837] of 62/716,971 priority document), and then expressing a chimeric antigen receptor comprising a co-stimulatory factor [0789] of 62/716,971 priority document. In regard to the type of CD8+ T cells, Mujacic teaches they are autologous (Example 9, [0822], Example 11, [0833], Example 12, [0835] of 62/716,971 priority document); and 
Selecting the CD8+ T cell that expressing the CAR comprising a co-stimulatory factor from step (a) [0806, 0815, 0819] of 62/716,971 priority document; and
Expanding the number of CD8+ T cells from step (b) see also [0806-0811, 0821] of 62/716,971 priority document; and 
Freezing (cryopreserving) the CD8+ T cells from step (c) ([0790, 0824] of 62/716,971 priority document.
In regard to claims 2, 11, and 13, Mujacic teaches a step (e) of thawing the CD8+ T cells [0824, 0837] of 62/716,971 priority document.
In regard to claim 7, Mujacic teaches the expansion step further comprises steps for detecting the proportion of CD8 T cells, and CD8 T cells expressing the CAR comprising a co-factor [0419-0426, 0796, 0799, 0807-808, 0834] of 62/716,971 priority document.
In regard to claim 9, 16, 18, and 20, Mujacic teaches the CAR comprises the co-stimulatory domain of 4-1BB ([0789, 0824], see p. 285, SEQ ID NO: 12 of 62/716,971 priority document).
Accordingly, Mujacic anticipates instant claims.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 4/13/2021 are acknowledged.
Applicant argues that the method of Mujacic is directed to genetically engineering T cells to express CARs. However, Applicant argues that instant method is directed to activated, autologous CD8+ T cells, and not to T cells expressing CARs. Applicant argues that the current claim amendments distinguish the claimed T cells from the CAR T cells of Mujacic (p. 7 of Remarks).
Applicant’s remarks have been fully considered but are not found persuasive.
Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Applicant fails to specifically exclude the step of genetically engineering T cells to express CARs in either the claims or the specification. If Applicant wishes to limit the claim to exclude unrecited genetic engineering steps, the MPEP indicates that the closed transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim.  Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mujacic et al., (US 2020/0384025), in view of Rapoport et al., (Nature Med, 2015, 21:914-921, prior art of record).

As stated supra, Mujacic teaches a method of producing a cancer treatment composition of autologous, activated cancer antigen specific CD8+ T cells.

	With respect to claim 3, Rapoport teaches a method step of preparing NY-ESO-1 specific CD8+ T cells from among PBMCs of multiple myeloma patients (p. 3, Results, p. 10, Cell Manufacturing, see Fig. 2-4, Supp Table 2).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of preparing CD8+ T cells as taught by Mujacic and choose NY-ESO-1 specific CD8+ T cells as taught by Rapoport with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Mujacic, and would have had a reasonable expectation of success as provided by the enabling disclosure of Rapoport, wherein NY-ESO-1 T cells were safe, trafficked to marrow and showed clinical activity against antigen-positive myeloma (Abstract). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 4/13/2021 are acknowledged and have been addressed supra.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mujacic et al., (US 2020/0384025), in view of Huag (US2005/0011582, filed 6/07/2004, prior art of record).

As stated supra, Mujacic teaches a method of producing a cancer treatment composition of autologous, activated cancer antigen specific CD8+ T cells.
However, although Mujacic teaches that selecting of CD8+ T cells is performed using a flow-cytometer [0154, 0799], and that the cells are separated or selected within a closed system [0085], they are silent with respect to a closed-system flow cytometer.
	With respect to claim 4, Huag teaches a closed-system flow cytometer (Abstract, Summary of Invention).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of preparing CD8+ T cells using a flow cytometer in a closed system as taught by Mujacic and choose closed-system flow cytometer as taught by Haug with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Haug because the closed-system flow cytometer ensures sterility of the cells (Abstract, Summary of invention). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 4/13/2021 are acknowledged and have been addressed supra.


Claims 5-6, 17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mujacic et al., (US 2020/0384025)

As stated supra, Mujacic teaches a method of producing a cancer treatment composition of autologous, activated cancer antigen specific CD8+ T cells.
In regard to instant claims as per the number of CD8+ T cells after the expansion step (c), Mujacic teaches in working Example 1 wherein 3500 x 106 or 5500x106 of the expanded cells are in a volume of 30 mL (i.e., 116 x106/ml or 183 x106/ml) before cryopreservation [0790] of 62/716,971 priority document). Mujacic goes on to teach that the target density after expansion is 5.5 x 109 cells/ml (Example 3, [0793], see also Section D, [0356-0361] of 62/716,971 priority document).
Furthermore, in regard to instant claims as per the percentage of CD8+ T cells that express the co-stimulatory factor, Mujacic teaches that at least 95% of the CD8+ T cells have been modified to express the recombinant co-stimulatory factor [0330, 0412, 0426] of 62/716,971 priority document.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of preparing autologous, activated CD8+ T cells and practice the method steps wherein at least 1 x 106/mL of the T cells are prepared after expansion, and at least 95% of these T cells express the co-stimulatory factor as taught by Mujacic with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because Mujacici teaches a high portion of produced T cells should express the recombinant receptor in order for the cells to be the numbers and/or concentrations of cells refers to the number of recombinant receptor (e.g., CAR)-expressing cells” [0714] of 62/716,971 priority document. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to prepare at least 1 x 106/mL T cells wherein at least 95% express the co-stimulatory factor, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 4/13/2021 are acknowledged and have been addressed supra.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mujacic et al., (US 2020/0384025), in view of Sadeghi et al., (Acta Onco, 2013, 52:978-986, prior art of record).

As stated supra, Mujacic teaches a method of producing a cancer treatment composition of autologous, activated cancer antigen specific CD8+ T cells.

	With respect to claim 8, Sadeghi teaches the method steps of freezing and thawing (i.e., F/T) T cells followed by a rapid expansion protocol (i.e., REP) step (p. 8, Fig. 1, p. 982, Fig. 2).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of preparing CD8+ T cells as taught by Mujacic and combine the step (f) of expanding the number of T cells after thawing as taught by Sadeghi with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Sadeghi because the expansion step after thawing allows the recovery of ATP levels (p. 983, Results, 1st para., p. 985, Discussion, 1st para., and see Fig. 2). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 4/13/2021 are acknowledged and have been addressed supra.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARTHUR S LEONARD/Examiner, Art Unit 1633